1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the species which is a method of using and composition comprising an mRNA wherein the mRNA has at least 70% identity with SEQ ID NO:16 in the reply filed on September 29, 2021 is acknowledged.
	Applicant’s elected species has been examined and been determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant amended claims, which have been examined on the merits in their entirety.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 13, 19, 24-26, 28, 33, and 34  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of copending Application No. 17/420,346 in view of the WO Patent Application 2017/205767.  The ‘346 application includes claim 51, which is drawn to an mRNA nucleotide encoding human dynein heavy chain 5 (DNAH5) and comprising a coding sequence at least 90% identical to any one of SEQ ID NOS:6-31.  These coding sequences are identical to those recited in the instant claims.  The ‘346 application does not claim a method of using the mRNA comprising the coding sequences, and does not claim compositions comprising the mRNA encapsulated in a liposome.  
The WO Patent Application ‘767 teaches a method of treating primary ciliary dyskinesia by administering a polynucleotide encoding a protein such as DNAH5.   The polynucleotides include RNA such as mRNA, and can be codon optimized, e.g., to increase stability and reduce immunogenicity.  Specific nucleotide sequences taught by the WO Patent Application ‘767 which encode DNAH5 are SEQ ID NOS:17 and 18.  The polynucleotides can be administered in the form of nanoparticles and liposomes, and can be administered to the lungs where the polynucleotide is expressed within cells of the lung.  The nanoparticles can have a mean size ranging from 60 to 225 nm.  The polynucleotides can be combined with other chemical components such as carriers and excipients.  See, e.g., the Abstract; paragraphs [0044], [0058], [0075], [0094], [0098], [0099], [00102], [00129], [00138], [00146], [00149], [00150], [00152], [00155], [00214], [00216], [00221], and [00261]; Table 2 at pages 24-35 and Table 3 at page 49; and claims 1, 25, and 56.
It would have been obvious to one of ordinary skill in the art to administer the mRNA nucleotides recited in claim 51 of the ‘346 application to a subject in order to treat primary ciliary dyskinesia as taught by the WO Patent Application ‘767, and to administer the mRNA nucleotides recited in claim 51 of the ‘346 application in the pharmaceutical forms taught by the WO Patent Application ‘767, because the WO Patent Application ‘767 teaches that polynucleotides encoding DNAH5 are useful in treating primary ciliary dyskinesia; because the WO Patent Application ‘767 teaches that mRNA is a useful form of polynucleotide for practicing the disclosed invention; because it is routine in the art to use a nucleotide encoding a protein for the same purposes that other nucleotides encoding the same protein are used; and because the simple substitution of the mRNA encoding DNAH5 recited in claim 51 of the ‘346 application for the mRNA encoding DNAH5 taught by the WO Patent Application ‘767, with only the expected result that primary ciliary dyskinesia continues to be treated, is prima facie obvious.  See MPEP 2143(I)(B).
  With respect to instant claim 28, claim 51 of the ‘346 application and the WO Patent Application ‘767 do not teach a daily administration schedule for their polynucleotides.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration schedules for the mRNA nucleotides claimed by the ‘346 application when administered in order to treat primary ciliary dyskinesia as suggested by the WO Patent Application ‘767, because administration schedule is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection.
5.	Claims 4, 12, 36, 37, 44, and 50  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of copending Application No. 17/420,346 in view of the WO Patent Application 2017/205767 and further in view of the WO Patent Application 2018/165257.  As set forth in the above provisional rejection, claim 51 of the ‘346 application and the WO Patent Application ‘767 suggest administering the mRNA nucleotides of claim 51 of the ‘346 application in the form of a liposome.  However, the WO Patent Application ‘767 does not teach liposomes comprising one or more cationic lipids, one or more non-cationic lipids, and one or more PEG-modified lipids.
The WO Patent Application ‘257 teaches that mRNA encoding a protein can be encapsulated in a liposome comprising one or more cationic lipids, one or more non-cationic lipids, and one or more PEG-modified lipids.  The mRNA can be full-length mRNA encoding DNAH5.  The liposomes can be administered pulmonarily, e.g. intratracheally or by inhalation.  The liposomes have the benefit of safe and targeted mRNA delivery.  See, e.g., paragraphs [0003], [0023], [0159], [0179], and [0182], and claim 17.  It would have been obvious to one of ordinary skill in the art to administer the mRNA encoding DNAH5 recited in claim 51 of the ‘346 application in liposome form as suggested by the WO Patent Application ‘767, and further using a liposome composition as taught by the WO Patent Application ‘257, because the WO Patent Application ‘767 suggests that liposomes are suitable for administering polynucleotides, including mRNA; because the WO Patent Application ‘257 teaches that its liposomes are suitable for administering mRNA encoding DNAH5; and because use of the specific liposomes of the WO Patent Application ‘257 to administer mRNA encoding DNAH5 as recited in claim 51 of the ‘346 application would have been expected to have the benefit of safe and targeted mRNA delivery as taught therein.  The WO Patent Application ‘767 and the WO Patent Application ‘257 do not teach a diameter for the liposomes.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal liposome diameters for the mRNA-containing liposomes suggested by claim 51 of the ‘346 application and the WO Patent Application ‘767 as modified above by the WO Patent Application ‘257, because particle size is an art-recognized result-effective variable which is routinely determined and optimized in those pharmaceutical arts concerning liposome formulation and delivery.
This is a provisional nonstatutory double patenting rejection.
6.	Applicant's amendments filed April 20, 2022 overcome the objections and rejections set forth in sections 4-6, 9, and 10 of the Office action mailed October 20, 2021.  However, upon further consideration, new grounds of rejection on the basis of non-statutory double patenting are made, as set forth above.  Because the instant application and copending application 17/420,346 have the same effective U.S. filing date, the rejection will be maintained until it is overcome either by showing that the instant claims are patentably distinct from the claims of the ‘346 application, or by filing a terminal disclaimer.  The rejection can not be withdrawn merely because this application is otherwise in condition for allowance.  See MPEP 804(B)(1)(b)(ii)
7.	Claims 1-4, 12, 13, 19, 24-26, 28, 33, 34, 36, 37, 44, and 50 are deemed to be novel and unobvious over the prior art of record or any combination thereof, which does not teach mRNA as recited in instant claims 1, 2, and 36.  Accordingly, methods of using the mRNA, and compositions comprising the mRNA, are also novel and unobvious over the prior art.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 17, 2022